        Case 1:19-cv-04327-VEC Document 132 Filed 12/01/20 Page 1 of 2




                                                        DIRECT DIAL    929.294.2536
                                                        DIRECT EMAIL gtenzer@kaplanhecker.com




                                                                      December 1, 2020


VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:    Feibleman v. The Trustees of Columbia University in the City of
                             New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned action. Pursuant to Your Honor’s Order dated June 28, 2019
(ECF 43; see also ECF 102, 117), we write on behalf of Columbia and Plaintiff (together, the
“Parties”) to submit this Joint Report on the Status and Progress of Discovery (“Joint Report”).

        Since the Parties last submitted a joint report to Your Honor on November 2, 2020 (ECF
129), the Court extended the deadline for fact discovery by six weeks to February 12, 2021 (ECF
131). The Parties are operating with the understanding that the deadline for expert discovery has
also been extended by six weeks to April 16, 2021.

        Discovery in this case remains ongoing. On November 18, the parties exchanged privilege
logs. And on November 30, Columbia provided Plaintiff with dates for the nine depositions
requested by Plaintiff, as well as for Plaintiff’s deposition; the depositions are tentatively
scheduled to take place from January 6 through the second week in February 2021. At this time,
there are no discovery disputes or issues requiring the Court’s intervention.

        The Parties also wish to inform the Court that as of the filing of this Joint Report, the
mediation before the Hon. Daniel Weinstein (Ret.) remains ongoing and the Parties are continuing
their negotiations.
        Case 1:19-cv-04327-VEC Document 132 Filed 12/01/20 Page 2 of 2


                                                                                 2


       The Parties thank the Court for its consideration of this Joint Report.

                                                     Respectfully submitted,



                                                     Gabrielle E. Tenzer

cc: Counsel of Record
